Title: To John Adams from Benjamin Rush, 27 October 1778
From: Rush, Benjamin
To: Adams, John


     
      My dear friend
      Philada Octobr 27. 1778
     
     Your letter written a few days before your embarkation from for France, lays me under an Obligation to renew my correspondence with you. You are pleased to say my letters give you pleasure. This is eno’ for me. Happy shall I esteem myself if thro’ your eminent and useful Station I can convey a single idea that will add a mite to the happiness of our beloved country.
     Many new events have happened in our military and political world since you left us which have opened a new system of thinking and acting among us. The Success of the army in extorting half pay for seven years from the Congress has led them to extend their Views to all the emoluments of a Standing Army. It is treason to oppose the Scheme in a company of Officers—many of our citizens defend it—and the idea once so horrid in the ears of an American is tollerated even among our rulers. The great Object of our Affection now is Independance—the only Objects of our fears and resentments are British commissioners now too contemptible to excite Anger. We have forgotten that we drew the Sword in defence of freedom, and we have not a single suspicion that the destruction of our republics can originate only from causes within ourselves.
     The Eastern States will retain their republican Spirit. But Alas! there is a degeneracy even among them of republican virtue and manners. But the States to the westward of Hudson’s river are nearly as aristocratical and monarchical as they were seven years ago. We hear as much of honor among them, as you do at the court of France. We even advertise Accounts of Duels. It is true we hate our late Sovereign on the British throne, but we have substituted an idol in the room of him from whom and we desire all the blessings of our present glorious revolution from his Arm Alone. We say in contempt of the very genius of republicanism, which supposes as many Servants of the public as there are freemen, that no man but our Commander in chief could have kept our Army together, and that his fall would be the extinction of our liberty. We have lost but few men in battle, and yet every campaign has wasted an Army for us. You know already my Opinion of the cause of the misfortunes which have befallen our troops, and that I have always ascribed them to Other sources than the negligence of Officers, or the Wickedness of Commissaries and Quarter masters General.
     Charecters appear in One age, and are only to be known in Another. General CONWAY who was the nerves—MIFFLIN who was the Spirit—and LEE who was the Soul of our Army have all been banished from Head Quarters. The last has been most unjustly condemned by a Court Martial for saving our Army at Monmouth on the 28 of last June. Genl. Washington was his accuser. The congress I beleive disapprove of the Sentence, but are so much Afraid of the workmanship of their own hands that they are afraid to reverse it. I blush for my Country when I tell you that several members of congress leave the house when the Affair is bro’t on the carpet.
     Adieu—my dear friend. Cease not to love, and serve our dear country. I expect (to speak in the puritanical phraseology of our Ancestors) to see a republican Spirit yet found out upon us. Adieu—yours—yours—yours
     
      B: Rush
     
    